DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of 13 May 2022 has been entered.  The previous drawing objection regarding references characters “2” and “3” which have both been used to designate “skirt” is withdrawn in light of the amendment to the specification.
The previous 35 U.S.C. 112(b) rejection regarding the lack of antecedent basis in claims 6 and 7 is withdrawn in light of the amendment to claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the recess of the protrusion" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 depends from claim 6 and thus inherits the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isogai (U.S. Pub. 2015/0321798).
Regarding claim 1, Isogai discloses a plastic cap, including:
a cap body (10) which is composed of a top plate section (11b) and a skirt section (11a, 11c), has a pouring nozzle (part of 11a proximate 14) formed on an outer surface of the top plate section so as to surround an opening-scheduled portion (10a), and can be fitted and fixed to a container mouth (Fig.1: 1a); and
a top lid (20) composed of a top face (20e), and a circumferential wall (20a) suspending from an outer peripheral edge of the top face, wherein the top lid has, formed therein, a protrusion (20d) protruding downward from an inner surface of the top face and having an engaging portion (22) on an outer surface thereof; and
the cap body (10) has an inner plug (12) formed therein, the inner plug is composed of an annular sidewall (16) having an outer diameter enabling the annular sidewall to intimately contact an inner surface (15) of the pouring nozzle, and a bottom (12s) formed at a lower part of the annular sidewall, the inner plug is formed integrally with the cap body via a breakable weakened portion (15a) at a position below a seal portion of the pouring nozzle having an inner diameter enabling the seal portion to intimately contact the inner plug, and an engaged portion (17) vertically engageable with the engaging portion (22) of the protrusion is formed on an inner surface of the annular sidewall.
Regarding claim 2, Isogai discloses that the inner plug is formed, via the breakable weakened portion, starting at an edge of the opening-scheduled portion of the top plate section.
Regarding claim 3, Isogai discloses that with the top lid being fixed to the cap body (Fig. 4), the breakable weakened portion is broken (¶ [0038]: “During that period, since a stress concentrates on the notch 18 or the score 15a of the inner plug 10, the connection part 15 is sheared”), the engaged portion of the inner plug released from the cap body climbs (via threads during rotation) over the engaging portion of the protrusion, whereupon the engaged portion and the engaging portion become engageable with each other (via threads), and an outer surface of the annular sidewall and the inner surface of the pouring nozzle make intimate contact.
Allowable Subject Matter
Claims 4, 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 requires a guide portion extending upward is formed on the bottom of the inner plug.  Isogai discloses a plug but it does not comprise a guide portion extending upward from the bottom and it would not have been obvious to modify the plug without improper hindsight analysis.
Claim 5 requires a clearance between the engaging portion of the protrusion and the engaged portion of the inner plug.  Isogai’s engaging portion of the protrusion and the engaged portion of the inner plug are in intimate contact, as seen in Fig. 3B, without any clearance therebetween the portions and it would not have been obvious to include a clearance without hindsight analysis.
Claim 8 requires that the top lid is hingedly coupled to the cap body.  Isogai’s top lid rotates onto the cap body and modifying it with a hinge would destroy the rotational functionality of the lid and therefore would not have been obvious.
Claim 9 requires the method step of pressing the bottom of the inner plug from below to break the breakable weakened portion.  Isogai’s inner plug’s breakable weakened portion breaks by the engagement and twisting of the threaded cap onto the inner plug, while the cap is mounted on a container.  Thus, it would not have been obvious to include the claimed method of breaking the weakened portion by pressing the bottom of the inner plug, which would have been blocked by the container.  Claim 10 depends from claim 9.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 requires a guide portion.  Isogai discloses a plug but it does not comprise a guide portion and it would not have been obvious to modify the plug without improper hindsight analysis.  Claim 7 depends from claim 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754